Citation Nr: 0733830	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher rating for hearing loss, currently 
rated as a non-compensable disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in connection with the current case.  The hearing was 
scheduled and subsequently held at the New York, New York RO 
in August 2007.  The veteran testified before the undersigned 
Veterans Law Judge (VLJ), and the hearing transcript is of 
record.

In particular, the Board notes that the veteran testified 
that his hearing loss disability had improved or remained the 
same since a January 2005 VA C&P hearing examination. 


FINDINGS OF FACT

1.  The average puretone hearing loss on the authorized 
audiological evaluation in January 2005 was 35 decibels in 
the right ear and 28 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 88 
percent in the right ear and 100 percent in the left ear.

2.  The veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular standards.



CONCLUSION OF LAW

The criteria for an increased disability rating for hearing 
loss are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran in this case was originally 
granted service connection in a rating decision dated 
February 1981.  The RO evaluated the veteran's hearing loss 
disability as a non-compensable disability, effective 
November 13, 1980.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone average alone when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86.  38 C.F.R. § 4.85(c).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The Board has considered the full history of the veteran's 
hearing loss disability.  The veteran underwent an authorized 
VA Compensation and Pension (C&P) audiological examination in 
January 2005.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
65
LEFT
10
15
15
40
40

The average puretone hearing loss at that time was 35 
decibels in the right ear and 28 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 88 percent in the right ear and 100 percent in the left 
ear.  

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
January 2005 VA examination correspond to category II, and 
the scores for the left ear correspond to category I.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned rating.  Additionally, an 
exceptional pattern of hearing loss, which would warrant 
evaluation under 38 C.F.R. § 4.86(b), is not shown.  

The Board also notes that the veteran underwent two private 
hearing examinations.  The first private hearing examination 
was conducted in September 2004 by the Professional 
Evaluation Medical Group (PEMG).  However, the Board finds 
that this examination lacks probative value because it is 
unclear that the testing comported with authorized VA 
audiological examination requirements codified in 38 C.F.R. § 
4.85(a).  Nevertheless, even if the Board accepted the 
validity of this examination, the hearing loss does not 
exceed the levels contemplated for the currently assigned 
rating.

Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
	25	
25
25
50
50
LEFT
25
25
25
40
25

The average puretone hearing loss at that time was 38 
decibels in the right ear and 29 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were not tabulated.  

Under Table VIa contained in Diagnostic Code 6100, the 
average puretone thresholds for the right ear demonstrated 
during the September 2004 private hearing examination 
correspond to category I, and the scores for the left ear 
correspond to category I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
rating.  Additionally, an exceptional pattern of hearing 
loss, which would warrant evaluation under 38 C.F.R. § 
4.86(b), is not shown.    

The second private hearing examination was conducted in 
February 2005 by Ferber's Hearing Solutions.  However, the 
Board finds that this examination lacks probative value as 
well because it is unclear that the testing comported with 
authorized VA audiological examination requirements.  
Specifically, there is no indication that the examiner is a 
state-licensed audiologist as required by 38 C.F.R. § 
4.85(a), or that the examination was otherwise administered 
in accordance with that provision.  Additionally, the Board 
notes that the February 2005 private hearing examination is 
incomplete in that it does not appear to include a puretone 
threshold reading at 1000 Hertz, nor does the examination 
include speech recognition scores.  

Accordingly, the Board concludes that the criteria for an 
increased disability rating for hearing loss are not met.  As 
was noted above, the veteran had an authorized VA C&P 
examination in January 2005 which provides highly probative 
evidence of the extent of the veteran's hearing loss under VA 
regulations.  

Moreover, the Board notes that the veteran testified at a 
Travel Board hearing in August 2007 before the undersigned 
VLJ.  The veteran testified at that time that "sometimes 
I'll miss those last couple of words" when receiving 
instructions from his boss.  It is noted that the veteran is 
currently employed as a building maintainer, working on 
boilers and air conditioning units for the New York City 
Transit Authority.

Notably, the veteran testified that his hearing loss 
disability improved since the January 2005 VA C&P 
examination.  In particular, the veteran indicated that his 
hearing improved following the removal of a large amount of 
wax from his ears.  Later at the Travel Board hearing, the 
veteran testified that his hearing was progressively worse 
after the wax build-up returned, but that his hearing loss 
disability was "about the same" as it was around the time 
of the VA examination.  

The Board observes that the veteran requested that this case 
be remanded for a new hearing examination.  The Board finds 
that such an action is unnecessary in light of the veteran's 
testimony in August 2007.  See 38 C.F.R. § 3.327 (2007); 
Glover v. West, 185 F.3d 1328, 1333 (Fed. Cir. 1999)(finding 
that a bald, unsubstantiated claim for an increase in 
disability rating is not evidence of a material change in 
that disability and is insufficient to trigger the agency's 
responsibility to request a reexamination).  Here, there is 
no probative medical evidence of record to show that the 
veteran's hearing loss disability has gotten worse since the 
January 2005 VA examination.  In fact, the veteran testified 
in August 2007 that his hearing loss disability had improved 
or remained the same since the January 2005 VA examination.

The Board notes that the veteran submitted statements from 
his wife dated January 2004 and his mother dated February 
2005.  Both statements indicated that the veteran experienced 
hearing problems following his discharge from service, and 
that they were required to repeat portions of conversations 
to the veteran.  The Board also notes that additional VA and 
private treatment records are associated with the claims 
file.  However, these records are unrelated to the current 
claim and deal with the veteran's service-connected thumb 
injury.     

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hearing loss, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the January 2005 C&P examination was conducted 
before the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The examiner noted in the examination report that 
the veteran had difficulty understanding conversational 
speech.  Thus, the examination report did include information 
concerning how the veteran's hearing loss affects his daily 
functioning.  However, the evidence does not show that the 
veteran's difficulty understanding conversational speech has 
resulted in marked interference with employment.   

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated December 2004 informed the veteran of the 
type of evidence needed to substantiate his claim as well as 
an explanation of what evidence the veteran was to provide to 
VA in support of his claim and what evidence VA would attempt 
to obtain on his behalf.  The letter also asked the veteran 
to furnish to VA any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and he was provided with notice, via 
a March 2006 letter from the RO, of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The claim was then 
readjudicated by way of a May 2006 statement of the case.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a C&P examination in 
connection with the current claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


	(CONTINUED ON NEXT PAGE)

ORDER

A compensable disability rating for service-connected hearing 
loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


